Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 03/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

Claim Objections
Claim 11 objected to because of the following informalities: first line “The ground fault directivity detection device of claim 1”  wherein the number “1” should be changed to “10” so that the phrase reads “The ground fault directivity detection device of claim 10”. Appropriate correction is required.
Regarding Claim 11, As best understood, the examiner interprets “claim 1” to be “claim 10”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzig et al., (EP 1890165 A2, as seen in the IDS), herein referred to as “Gotzig.”
Regarding Claim 1, Gotzig discloses: A ground fault directivity detection method ([0001] discloses “method for directional detection of a downstream earth fault”; earth fault is ground fault), comprising: sampling at least a part of a current signal to obtain a numerical matrix ([0023] and fig. 4 disclose a sampling device 18 that accepts current input signals (i.e. iaf, ibf, icf)); calculating a label vector corresponding to the numerical matrix by the ground fault directionality detection neural network ([0023] and fig. 5  disclose an output of neural network 20 S_RN (i.e. label vector) based on “e” values output from preprocessing device 19), wherein the label vector indicates whether the current signal is an upstream fault current signal or a downstream fault current signal ([0031] and figs. 7-14 disclose “The device according to the invention operates as follows: If the shape of the residual current Ires strongly resembles the shape of one of the phase currents, that is to say phase 1 represented in FIG. 8, then the neural network deduces therefrom that it is a fault situated downstream of the detection apparatus. If the shape of the residual current (FIG. 11) slightly resembles two phase signals, in this case the two phase signals I2 and I3 represented in FIGS. 13 and 14, then the neural network 20 deduces therefrom that it is not a fault situated downstream of the detection apparatus”; if the fault is not situated downstream, it is upstream); receiving a ground fault confirmation signal by the ground fault directionality detection neural network ([0032] and fig.4 disclose “The detection device further comprises a device 21 for confirming the result”; [0023] disclosed this device as “result confirmation device 21”); and outputting the label vector by the ground fault directionality detection neural network when the ground fault confirmation signal indicates that the current signal is a ground fault current signal ([0032] discloses “The triggering of the earth fault detection function is activated if the 2 following conditions are fulfilled: S(t) > 0.5, S(t) being the output of the neural network at the current instant and IR > Is, that is to say the maximum value of the residual current being greater than an adjustable threshold los”; the output of the neural network (i.e. outputting the label vector) indicates an earth fault (i.e. ground fault) after the confirmation device 21 confirms the programmed conditions).   
Gotzig does not explicitly teach providing the numerical matrix as an input to a ground fault directionality detection neural network
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Gotzig.  As to the limitation providing the numerical matrix as an input to a ground fault directionality detection neural network ([0023] and fig. 4 disclose that the output of sampling device 18 is input to preprocessing device 19, which then creates six input signals (i.e. numerical matrix) into neural network 20; page 5 lines 35 to 55 of original document disclose the mathematical formulas for the “e” values).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Gotzig and general mathematical principles in order to create the appropriate mathematical inputs (i.e. a numerical matrix) for processing the data.
Regarding Claim 2, Gotzig discloses The ground fault directivity detection method of claim 1 as discussed above. Gotzig further discloses: further comprising: detecting whether a maximum value in the numerical matrix is greater than a preset enabling threshold ([0004] and fig. 2 disclose the procedure of gathering current data and comparing the processed data with a threshold (i.e. preset enabling threshold); one of ordinary skill in the art is capable of applying a known method (i.e. gathering data and comparing gathered data to a programmed threshold) to known device (i.e. ground fault detection device) that is ready for improvement and yields predictable results; see MPEP §2143-D); and only when the maximum value in the numerical matrix is greater than or equal to the preset enabling threshold, the numerical matrix is provided as the input to the ground fault directionality detection neural network ([0004] and fig. 2 disclose the procedure of gathering current data and comparing the processed data with a threshold (i.e. preset enabling threshold) and only sending a detection signal D if the threshold S1 is exceeded; one of ordinary skill in the art is capable of applying a known method (i.e. gathering data and comparing gathered data to a programmed threshold) to known device (i.e. ground fault detection device) that is ready for improvement and yields predictable results; see MPEP §2143-D). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Gotzig discloses The ground fault directivity detection method of claim 1 as discussed above. Gotzig further discloses: wherein the current signal is a three-phase current signal, and one row or one column of the numerical matrix corresponds to one phase of the three-phase current signal (([0023] and fig. 4 “The filtering device 17 receives as input the three phase currents ia,ib,ic of the phases a,b and c and delivers as output three current signals iaf,ibf,icf linked respectively to the three inputs of the sampling device 18, which delivers as output three output signals iaf*,ibf* and icf* linked respectively to the three inputs of the preprocessing device 19; data from individual phases are input so that mathematical manipulation can be achieved on a phase level). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 10, A ground fault directivity detection device ([0023] and fig. 4 disclose “the directional earth fault detection device 16”), comprising: a sampling module, configured to sample at least a part of a current signal to obtain a numerical matrix ([0023] and fig. 4 disclose a sampling device 18 that accepts current input signals (i.e. iaf, ibf, icf)); an input module ([0023] and fig. 4 disclose that the output of sampling device 18 is input to preprocessing device 19); and a classification module, configured with the ground fault directionality detection neural network ([0023] and fig. 4 disclose a neural network; [0031] discloses that the neural network deduces where the fault is situated (i.e. classifies the fault) , wherein the ground fault directionality detection neural network calculates a label vector corresponding to the numerical matrix ([0023] and fig. 5  disclose an output of neural network 20 S_RN (i.e. label vector) based on “e” values output from preprocessing device 19), wherein the label vector indicates whether the current signal is an upstream fault current signal or a downstream fault current signal ([0031] and figs. 7-14 disclose “The device according to the invention operates as follows: If the shape of the residual current Ires strongly resembles the shape of one of the phase currents, that is to say phase 1 represented in FIG. 8, then the neural network deduces therefrom that it is a fault situated downstream of the detection apparatus. If the shape of the residual current (FIG. 11) slightly resembles two phase signals, in this case the two phase signals I2 and I3 represented in FIGS. 13 and 14, then the neural network 20 deduces therefrom that it is not a fault situated downstream of the detection apparatus”; if the fault is not situated downstream, it is upstream), and the ground fault directionality detection neural network also receives a ground fault confirmation signal ([0032] and fig.4 disclose “The detection device further comprises a device 21 for confirming the result”; [0023] disclosed this device as “result confirmation device 21”), and outputs the label vector when the ground fault confirmation signal indicates that the current signal is a ground fault current signal ([0032] discloses “The triggering of the earth fault detection function is activated if the 2 following conditions are fulfilled: S(t) > 0.5, S(t) being the output of the neural network at the current instant and IR > Is, that is to say the maximum value of the residual current being greater than an adjustable threshold los”; the output of the neural network (i.e. outputting the label vector) indicates an earth fault (i.e. ground fault) after the confirmation device 21 confirms the programmed conditions).
Gotzig does not explicitly teach configured to provide the numerical matrix as an input to a ground fault directionality detection neural network
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Gotzig.  As to the limitation configured to provide the numerical matrix as an input to a ground fault directionality detection neural network ([0023] and fig. 4 disclose that the output of sampling device 18 is input to preprocessing device 19, which then creates six input signals (i.e. numerical matrix) into neural network 20; page 5 lines 35 to 55 of original document disclose the mathematical formulas for the “e” values).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Gotzig and general mathematical principles in order to create the appropriate mathematical inputs (i.e. a numerical matrix) for processing the data.
Regarding Claim 11, Gotzig discloses The ground fault directivity detection device of claim 1 as discussed above. Gotzig further discloses: wherein the input module is further configured to detect whether a maximum value in the numerical matrix is greater than a preset enabling threshold ([0004] and fig. 2 disclose the procedure of gathering current data and comparing the processed data with a threshold (i.e. preset enabling threshold); one of ordinary skill in the art is capable of applying a known method (i.e. gathering data and comparing gathered data to a programmed threshold) to known device (i.e. ground fault detection device) that is ready for improvement and yields predictable results; see MPEP §2143-D), and provide the numerical matrix as the input to the ground fault directionality detection neural network only when the maximum value in the numerical matrix is greater than or equal to the preset enabling threshold ([0004] and fig. 2 disclose the procedure of gathering current data and comparing the processed data with a threshold (i.e. preset enabling threshold) and only sending a detection signal D if the threshold S1 is exceeded; one of ordinary skill in the art is capable of applying a known method (i.e. gathering data and comparing gathered data to a programmed threshold) to known device (i.e. ground fault detection device) that is ready for improvement and yields predictable results; see MPEP §2143-D). The reasons and motivation for combining are the same as recited in the rejection of claim 10 above.
Claims 4‐9 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzig in view of Guo et al. (CN 108279364 A), herein referred to as “Guo.”
Regarding Claim 4, Gotzig discloses The ground fault directivity detection method of claim 1 as discussed above. Gotzig is silent on wherein the ground fault directionality detection neural network adopts a convolution neural network.
Guo discloses: wherein the ground fault directionality detection neural network adopts a convolution neural network (Abstract discloses “a convolutional neural network of distribution electrical grid single-phase grounding failure selection method”).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Gotzig  with Guo.  This would have been obvious because the combination provides increased accuracy by preventing over-fitting of data and improves performance of classification identification (see Guo, page 2, paragraph beginning with “at home.”)
Regarding Claim 5 Gotzig discloses The ground fault directivity detection method of claim 1 as discussed above. Gotzig is silent on wherein the ground fault directionality detection neural network is a trained neural network, and the training includes the following steps: step 1, acquiring a ground fault current signal training sample set for training the ground fault directionality detection neural network; step 2, providing a training sample in the ground fault current signal training sample set as an input to the ground fault directionality detection neural network; step 3, calculating a label vector corresponding to the training sample by the ground fault directionality detection neural network; step 4, determining a processing loss of the ground fault directionality detection neural network based on the label vector of the training sample; step 5: if the processing loss is greater than or equal to a preset processing loss threshold, updating a parameter of the ground fault directionality detection neural network and performing steps 2 to 5 based on the updated ground fault directionality detection neural network, and if the processing loss is less than or equal to the preset processing loss threshold, stopping the training.
Guo discloses: wherein the ground fault directionality detection neural network is a trained neural network (Abstract discloses using a trained neural network as part of ground fault identification method), and the training includes the following steps: step 1, acquiring a ground fault current signal training sample set for training the ground fault directionality detection neural network (page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network, including obtaining a samples of data; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in fault identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D); step 2, providing a training sample in the ground fault current signal training sample set as an input to the ground fault directionality detection neural network (page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network, including obtaining a samples of data; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in fault identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D); step 3, calculating a label vector corresponding to the training sample by the ground fault directionality detection neural network (page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network, including obtaining a samples of data; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in fault identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D); step 4, determining a processing loss of the ground fault directionality detection neural network based on the label vector of the training sample (page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network, including obtaining a samples of data; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in fault identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D); step 5: if the processing loss is greater than or equal to a preset processing loss threshold, updating a parameter of the ground fault directionality detection neural network and performing steps 2 to 5 based on the updated ground fault directionality detection neural network (page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network, including obtaining a samples of data; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in fault identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D), and if the processing loss is less than or equal to the preset processing loss threshold, stopping the training (page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network, including obtaining a samples of data; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in fault identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Gotzig  with Guo.  This would have been obvious because the combination provides increased accuracy and efficiency of fault identification.
Regarding Claim 6, Gotzig and Guo disclose The ground fault directivity detection method of claim 5 as discussed above. Guo further discloses: wherein the ground fault directionality detection neural network includes at least a convolution layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 5 of which are convolution layers), a first fully connected layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 1 of which is a fully connected layer), a second fully connected layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 1 of which is a fully connected layer; Duplicating well known parts, such as layers in a neural network, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)), an activation layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 5 of which are convolution layers; one of the 5 convolution layer can be used as the activation layer; page 4, paragraph beginning with “step S45” discloses calculating the activation value as part of the convolution neural network training algorithm) and an output layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 1 of which is a output layer); and the parameter of the ground fault directionality detection neural network include at least a weight matrix of a convolution kernel included in the convolution layer (page 4, paragraph beginning “step 41” discloses “a convolution kernel size and number of each convolution layer; page 4, paragraph beginning “step 46” discloses “calculating the adjusting quantity of each weight value and bias” as part of the convolution neural network training algorithm), a first weight matrix included in the first fully connected layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 1 of which is a fully connected layer; page 4, paragraph beginning “step 46” discloses “calculating the adjusting quantity of each weight value and bias” as part of the convolution neural network training algorithm, which include all the layers, including the fully connected layer), and a second weight matrix included in the second fully connected layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 1 of which is a fully connected layer; page 4, paragraph beginning “step S46” discloses “calculating the adjusting quantity of each weight value and bias” as part of the convolution neural network training algorithm, which include all the layers, including the fully connected layer; Duplicating well known parts, such as layers in a neural network, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)).  The reasons and motivation for combining are the same as recited in the rejection of claim 5 above.
Regarding Claim 7, Gotzig and Guo disclose The ground fault directivity detection method of claim 6 as discussed above. Guo further discloses: wherein the ground fault directionality detection neural network may also include a pooling layer (page 4, paragraph beginning “step S41” discloses “down-sampling layer, a down-sampling mode, a down-sampling step length and boundary extension mode”; pooling layers relate to down-sampling functions; step S41 is part of the convolution neural network training algorithm, which include all the layers). The reasons and motivation for combining are the same as recited in the rejection of claim 5 above.
Regarding Claim 8, Gotzig and Guo disclose The ground fault directivity detection method of claim 7 as discussed above. Guo further discloses: wherein the convolution layer adopts a convolution kernel with a size of 5 X 5 (page 9, paragraph beginning “convolution layer 1” discloses a kernel size of 5*5 (i.e. 5 x 5)). Gotzig further discloses: and the activation function is one of sigmoid function, relu function and tanh function ([0029] and fig. 6 disclose the use of tanh function in the neural network). The reasons and motivation for combining are the same as recited in the rejection of claim 5 above.
Regarding Claim 9, Gotzig and Guo disclose The ground fault directivity detection method of claim 5 as discussed above. Guo further discloses: wherein one or more training samples in the ground fault current signal training sample set are generated by an Electro-Magnetic Transient Program EMTP (page 8, paragraph beginning “each feeder line” discloses current data derived from PSCAD/EMTDC software; the examiner understands “PSCAD” to stans for “Power Systems Computer Aided Design” and  EMTDC stand to stand for “Electromagnetic Transients including DC,” which are Electro-Magnetic Transient Programs). The reasons and motivation for combining are the same as recited in the rejection of claim 5 above.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzig in view of Gonzalez et al. (WO 2015118163 A1), herein referred to as “Gonzalez.”
Regarding Claim 12, Gotzig discloses A ground fault directivity detection device and  the method according to claim 1 as discussed above.  Gotzig is silent on comprises: a processor; and a memory, wherein a computer-executable program is stored in the memory, and when the program is executed by the processor, the device is caused to execute.
Gonzalez discloses: a processor (page 19, paragraph beginning “The comparison between measurements” discloses “This can imply the use of memory in the processor”); and a memory (page 19, paragraph beginning “The comparison between measurements” discloses “This can imply the use of memory in the processor”), wherein a computer-executable program is stored in the memory, and when the program is executed by the processor, the device is caused to execute (page 12, paragraph beginning with “example” discloses “The bus carries data to main memory , from which a processor retrieves and executes the instructions. The instructions received by main memory may optionally be stored on a storage device either before or after execution by a processor).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Gotzig  with Gonzalez.  This would have been obvious because the combination allows for the method to be executed on a device and not manually.
Regarding Claim 13, Gotzig discloses the method according to claim 1 as discussed above.  Gotzig is silent on A computer-readable storage medium having stored thereon computer instructions which, when executed by a processor, implement
Gonzalez discloses:  A computer-readable storage medium having stored thereon computer instructions which, when executed by a processor, implement (page 11, paragraph beginning with “In a third aspect” discloses storing a computer program on a computer readable medium (i.e. a computer-readable storage medium) for execution by a processor)
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Gotzig  with Gonzalez.  This would have been obvious because the combination allows for the method to be executed on a device and not manually, as well as be portable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES I BURRIS/               Examiner, Art Unit 2863                                                                                                                                                                                         
/TARUN SINHA/               Primary Examiner, Art Unit 2863